United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chambers, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1567
Issued: November 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 16, 2012 appellant filed a timely appeal from a March 5, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which granted him a schedule award.
He also appealed an April 24, 2012 decision finding that he abandoned his request for a hearing.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has more than 10 percent impairment of his right
arm for which he received a schedule award; and (2) whether OWCP properly determined that
appellant abandoned his request for a hearing.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 30, 2008 appellant, then a 51-year-old letter carrier, filed a Form CA-1,
notice of traumatic injury, alleging that he sustained a right shoulder injury while delivering a
heavy parcel. He did not stop work but returned to a limited-duty position and full duty on
January 28, 2010. OWCP accepted appellant’s claim for sprain of the right shoulder, trapezius
and osteoarthritis of the right shoulder.
Appellant came under the treatment of Dr. Thomas Branch, a Board-certified orthopedist,
from January 13, 2009 to December 10, 2010, for a right shoulder injury sustained on
September 28, 2008 while lifting a parcel of mail at work. He noted tenderness over the
acromioclavicular joint with a positive impingement sign. Dr. Branch diagnosed tendinitis of the
right rotator cuff, disorders of the bursae and displacement of the cervical intervertebral disc. On
September 17, 2010 he noted appellant’s continued complaints of right shoulder pain in the
acromioclavicular region and recommended surgery. On December 10, 2010 appellant
underwent an authorized right shoulder diagnostic arthroscopy, distal clavicle resection and
subacromial decompression. Dr. Branch diagnosed arthritis of the shoulder, subacromial
bursitis, rotator cuff tendinitis and shoulder pain. On January 26, 2010 appellant underwent a
magnetic resonance imaging (MRI) scan of the right shoulder which revealed marginal anatomic
setting for impingement. An MRI scan of the cervical spine dated January 26, 2010 revealed
generalized degenerative disc changes at all levels of the cervical spine from C4-5 and C7-T1.
Appellant continued to be treated by Dr. Branch, who noted in reports dated
December 23, 2010 to August 23, 2011, that appellant was progressing well postoperatively and
returned to work limited duty on June 12, 2011 and full duty on August 23, 2011. Dr. Branch
diagnosed adhesive capsulitis of the shoulder, osteoarthrosis of the primary shoulder region,
bicipital tenosynovitis and disorders of the bursae and tendons of the shoulder.
On December 9, 2011 appellant filed a claim for a schedule award. He submitted an
October 4, 2011 report from Dr. Branch who noted appellant’s symptoms remained stable for 10
months. Dr. Branch noted tenderness of the anterior acromion and biceps tendon, abduction was
165 degrees, external rotation was 85 degrees, negative impingement sign, cross body abduction
revealed residual pain at the acromioclavicular joint and the biceps stress test was positive. He
opined that appellant was at maximum medical improvement. Dr. Branch provided an
impairment rating in accordance with the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)2 of 12 percent permanent
impairment of the right upper extremity. He noted that, pursuant to Table 15-5, Shoulder
Regional Grid, Ligament/Bone/Joint, for the distal clavicle resection, appellant had a 12 percent
impairment of the right upper extremity.
In a December 20, 2011 report, OWCP’s medical adviser reviewed the medical evidence
and opined that appellant reached maximum medical improvement on October 4, 2011. He
noted that there were two methodologies to be considered in rating a case under the A.M.A.,
Guides, the Diagnosis-Based Impairment or range of motion method. The medical adviser noted
2

A.M.A., Guides (6th ed. 2008).

2

that the greater of the two methods was the most appropriate. He noted that, pursuant to section
15.2, Diagnosis-Based Impairment, Table 15-5, Shoulder Regional Grid, Ligament/Bone/Joint,
for the diagnosed acromioclavicular disease, status post distal clavicle resection, appellant was a
class 1 rating for status post distal clavicle resection, grade C, with a default rating of 10 percent
upper extremity impairment. The medical adviser noted that, pursuant to the adjustment grid:
functional history, Table 15-7, appellant was assigned a grade modifier 1 for pain symptoms.
For physical examination adjustment, appellant was assigned a grade modifier of 1 as the
physical examination reported motion loss. For clinical studies adjustment, there was no grade
modifier. The medical adviser noted that the adjustments were for functional history grade
modifier 1, physical examination grade modifier of 1. Application of the net adjustment formula
resulted in a grade C and 10 percent upper extremity impairment. The medical adviser noted
that, with regard to the range of motion method for impairment evaluation, Table 15-34,
Shoulder Range of Motion, provides that 165 degrees of abduction and 85 degrees of external
rotation yields no impairment.3 He noted that the diagnosis-based impairment provided the
greatest impairment.
On January 30, 2012 OWCP requested Dr. Branch to review the impairment rating of the
medical adviser and address whether he concurred with his impairment determination. In a
February 16, 2012 report, Dr. Branch noted reviewing the report of the medical adviser and
concurring in his finding that appellant sustained 10 percent impairment of the right upper
extremity. He opined that his impairment rating of 12 percent was incorrect.
In a decision dated March 5, 2012, OWCP granted appellant a schedule award for 10
percent impairment of the right arm. The period of the award was from January 4 to
August 9, 2012.
Appellant requested an oral hearing. On March 7, 2012 OWCP advised him that a
telephone hearing would be held on April 13, 2012 at 9:45 p.m. Eastern Time. It instructed
appellant to call the provided toll-free number a few minutes before the hearing time and enter
the pass code to gain access to the conference call. OWCP mailed the April 13, 2012 letter to
appellant’s address of record.
Appellant submitted operative reports for the December 10, 2010 arthroscopic surgery,
previously of record.
By decision dated April 24, 2012, OWCP found that appellant had abandoned his request
for a hearing. It determined that he received a written notice of the hearing 30 days before the
scheduled hearing but did not appear and did not explain his absence either before or after the
scheduled hearing.

3

Id. at 495, Table 15-34.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8107 of FECA4 and its implementing federal regulations,5 set forth the number of
weeks of compensation payable to employees sustaining permanent impairment from loss or loss
of use, of scheduled members or functions of the body. However, FECA does not specify the
manner in which the percentage of loss shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, OWCP has adopted the A.M.A., Guides as the
uniform standard applicable to all claimants.6 For decisions after February 1, 2001, the fifth
edition of the A.M.A., Guides is used to calculate schedule awards.7 For decisions issued
beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be used.8
ANALYSIS -- ISSUE 1
Appellant’s claim was accepted by OWCP for trapezius sprain of the right shoulder and
osteoarthritis of the right shoulder for which he underwent surgery on December 15, 2010 for
distal clavicle resection and subacromial decompression. On December 9, 2011 he filed a claim
for a schedule award. The Board finds that the medical evidence of record establishes 10 percent
impairment to appellant’s right arm.
Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15. Section 15-2, entitled diagnosis-based impairment, which indicates that
diagnosis-based impairment is the primary method of evaluation of the upper limb.9 The initial
step in the evaluation process is to identify the impairment class by using the corresponding
diagnosis-based regional grid. Appellant’s treating physician, Dr. Branch, in reports dated
October 4, 2011 and February 16, 2012, noted tenderness of the anterior acromion and biceps
tendon, abduction was 165 degrees, external rotation was 85 degrees, negative impingement
sign, cross body abduction revealed residual pain at the acromioclavicular joint and the biceps
stress test was positive. He utilized the Shoulder Regional Grid, Table 15-5, A.M.A., Guides,
page 402, and identified a class 1 impairment based on a distal clavicle resection. Dr. Branch
noted that, pursuant to the shoulder regional grid, ligament/bone/joint, for the distal clavicle
resection, appellant was entitled to a 10 percent impairment of the right upper extremity.10
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

Section 15.2, A.M.A., Guides 387.

10

In his October 4, 2011 report, Dr. Branch opined that appellant had 12 percent right arm impairment but he did
not explain how he applied the A.M.A., Guides to reach this rating. It is well established that, when the attending
physician fails to provide an estimate of impairment conforming to the A.M.A., Guides, his opinion is of diminished
probative. Linda Beale, 57 ECAB 429 (2006). As noted, infra, Dr. Branch acknowledged in his February 16, 2012
report that his 12 percent rating was incorrect and concurred with OWCP’s medical adviser’s rating of 10 percent.

4

Based on Dr. Branch’s physical examination, an OWCP medical adviser utilized the sixth
edition of the A.M.A., Guides to rate 10 percent impairment of the right arm. The medical
adviser noted that there were two methodologies to be considered in rating a case under the
A.M.A., Guides, the diagnosis-based impairment or range of motion method. He noted that the
greater of the two methods was the most appropriate. Under the range of motion method, the
medical adviser found, as noted above, that there was no ratable impairment. He noted that
pursuant to section 15.2, diagnosis-based impairment, Table 15-5, shoulder regional grid,
ligament/bone/joint, for the diagnosed acromioclavicular disease, status post distal clavicle
resection, appellant was a class 1 rating for status post distal clavicle resection with a default
grade C, impairment rating of 10 percent upper extremity impairment. After determining the
impairment class (CDX) and default grade, the medical adviser determined whether there were
any applicable grade adjustments for so-called nonkey factors or modifiers. These include
adjustments for Functional History (GMFH), Physical Examination (GMPE) and Clinical
Studies (GMCS). The grade modifiers are used in the net adjustment formula to calculate a net
adjustment.11 The final impairment grade is determined by adjusting the grade up or down from
the default value C by the calculated net adjustment. The medical adviser identified two
modifiers; one based on the functional history and the other based on physical examination. For
the functional history, he assigned a grade modifier 1 based on pain symptoms. The medical
adviser also assigned a grade modifier 1 based on appellant’s right shoulder physical
examination findings.12 Applying the net adjustment formula resulted in a modifier of zero. The
corresponding upper extremity impairment for a class 1, grade C, distal clavicle resection was 10
percent.13 As noted, Dr. Branch, in his February 16, 2012 report, concurred with this rating.
The Board finds that the medical adviser properly applied the A.M.A., Guides (6th ed.
2008) to rate impairment to appellant’s right arm. There is no medical evidence in conformance
with the A.M.A., Guides that supports any greater impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
OWCP regulations provide guidance as to how a claimant may postpone a hearing, and
when a hearing will be considered to be abandoned. Section 10.622 of the regulations provide:
“(c) Once the oral hearing is scheduled and OWCP has mailed appropriate
written notice to the claimant and representative, OWCP will, upon submission of
proper written documentation of unavoidable serious scheduling conflicts (such as
court-ordered appearances/trials, jury duty or previously scheduled outpatient
procedures), entertain requests from a claimant or his representative for
11

Net Adjustment = (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX). Section 15.3d, A.M.A., Guides 411.

12

Table 15-8, A.M.A., Guides 408.

13

Table 15-5, A.M.A., Guides 402.

5

rescheduling as long as the hearing can be rescheduled on the same monthly
docket, generally no more than seven days after the originally scheduled time.
When a request to postpone a scheduled hearing under this subsection cannot be
accommodated on the docket, no further opportunity for an oral hearing will be
provided. Instead, the hearing will take the form of a review of the written record
and a decision issued accordingly.
“(d) Where the claimant or representative is hospitalized for a nonelective reason
or where the death of the claimant’s or representative’s parent, spouse, child or
other immediate family prevents attendance at the hearing, OWCP will, upon
submission of proper documentation, grant a postponement beyond one monthly
docket.
“(e) Decisions regarding rescheduling under paragraphs (b) through (d) of this
section are within the sole discretion of the hearing representative and are not
reviewable.
“(f) A claimant who fails to appear at a scheduled hearing may request in writing
within 10 days after the date set for the hearing that another hearing be scheduled.
Where good cause for failure to appear is shown, another hearing will be
scheduled and conducted by teleconference. The failure of the claimant to request
another hearing within 10 days, or the failure of the claimant to appear at the
second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing. Where good cause is shown for failure
to appear at the second scheduled hearing, review of the matter will proceed as a
review of the written record.”14
ANALYSIS -- ISSUE 2
By decision dated March 5, 2012, OWCP granted appellant a schedule award for 10
percent impairment of the right arm. Appellant timely requested an oral hearing. In a March 7,
2012 letter, OWCP notified him that a telephone hearing was scheduled for April 13, 2012 at
9:45 p.m., Eastern Time. It instructed appellant to telephone a toll-free number and enter a pass
code to connect with the hearing representative. Appellant did not telephone at the appointed
time. He did not request a postponement of the hearing or explain his failure to appear at the
hearing within 10 days of the scheduled hearing date of April 13, 2012.15 The Board therefore
finds that appellant abandoned his request for a hearing.

14

20 C.F.R. § 10.622. With respect to abandonment of hearing requests, OWCP’s procedures provide that the
failure of the claimant to request another hearing within 10 days, or the failure of the claimant to appear at the
second scheduled hearing without good cause shown, shall constitute abandonment of the request for a hearing.
Under these circumstances, the Branch of Hearings and Review will issue a formal decision finding that the
claimant has abandoned his or her oral request for a hearing. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.6(g) (October 2011).
15

Id.

6

On appeal appellant asserted that he underwent surgery and was heavily medicated and
could not remember daily events and did not abandon the hearing. As explained, he failed to
request a postponement; failed to appear at a scheduled hearing; and failed to provide any
notification for such failure within 10 days of the scheduled date and therefore abandoned his
request for a hearing.
CONCLUSION
The Board finds that appellant has no more than 10 percent impairment of the right arm,
for which he received a schedule award. The Board further finds that he abandoned his request
for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the April 24 and March 5, 2012 decisions of Office
of Workers’ Compensation Programs are affirmed.
Issued: November 8, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

